Citation Nr: 9935608	
Decision Date: 12/22/99    Archive Date: 12/30/99

DOCKET NO.  98-10 424A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
gastroesophageal reflux disease.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

K. K. Enferadi, Associate Counsel


INTRODUCTION

The veteran had active service from May 1989 to May 1993.

This matter arises before the Board of Veterans' Appeals 
(Board) from a July 1997 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) that increased the 
assignment of the evaluation for the veteran's 
gastroesophageal reflux disease from zero percent to 
10 percent.

The record discloses that the veteran failed to appear for 
his scheduled hearing before a Member of the Board on October 
26, 1999.  Thus, pursuant to 38 C.F.R. § 20.702, failure to 
appear for a scheduled hearing without good cause, the date 
and time of which the veteran had been notified, results in 
the case being processed as though the veteran had made a 
request for withdrawal of said hearing.  38 C.F.R. § 20.702 
(1999). 


FINDING OF FACT

The veteran's gastroesophageal reflux disease is productive 
of burning pain in the stomach with occasional left shoulder 
pain.


CONCLUSION OF LAW

The schedular criteria for an evaluation in excess of 10 
percent for gastroesophageal reflux disease have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§ 4.114, Diagnostic Code 7399-7346 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

This veteran asserts that symptomatology of his 
gastroesophageal reflux disease has increased over time and 
that he continues to experience burning sensations in the 
stomach and an intolerance to upper gastrointestinal testing, 
which results in his vomiting.

At the outset, the Board notes that this veteran has 
presented a well grounded claim in that he has indicated 
increased disability.  38 U.S.C.A. § 5107(a) (West 1991); see 
also Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  In 
this regard, the Board is also satisfied that all relevant 
facts have been properly developed to their full extent and 
that VA has met its duty to assist.  Godwin v. Derwinski, 1 
Vet. App. 419 (1991); White v. Derwinski, 1 Vet. App. 519 
(1991).  Although the regulations require a review of past 
medical history of a service-connected disability, they do 
not give past medical reports precedence over current 
examinations.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Disability evaluations are determined, as far as practicable, 
upon the average impairment of earning capacity attributable 
to specific injuries or combination of injuries coincident 
with military service.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(1999).  Each disability must be viewed in relation to its 
history with an emphasis placed on the limitation of activity 
imposed by that disability.  38 C.F.R. § 4.1.  The degrees of 
disability contemplated in the evaluative rating process are 
considered adequate to compensate for loss of working time 
due to exacerbation or illnesses proportionate to the 
severity of the several grades of disability.  38 C.F.R. 
§ 4.1.

When the issue for consideration relates to a disorder 
unlisted within VA regulations, such disability is to be 
evaluated pursuant to the rating criteria for a closely 
related disease or injury, wherein the anatomical functions 
and symptomatology are analogous.  38 C.F.R. § 4.20 (1999).  
In this respect, the veteran's gastroesophageal reflux 
disease is rated by analogy within the VA Schedule of Ratings 
for the Digestive System under Diagnostic Code 7346 that 
pertains to hiatal hernia.  38 C.F.R. § 4.114, Diagnostic 
Code 7346 (1999).  This diagnostic code provides that for an 
evaluation of 10 percent, the veteran must present evidence 
of two or more of the symptoms associated with the rating of 
30 percent, but to a lesser degree.  Id.  

The next evaluation of 30 percent requires evidence of 
persistently recurrent epigastric distress with dysphagia, 
pyrosis, and regurgitation, accompanied by substernal or arm 
or shoulder pain, productive of considerable impairment of 
health.  Id.  The maximum assignment available under this 
diagnostic code is 60 percent and is warranted where there 
are symptoms of pain, vomiting, material weight loss and 
hematemesis or melena with moderate anemia; or other symptom 
combinations productive of severe impairment of health.  Id. 

In this veteran's case, based on the available evidence of 
record, his gastroesophageal reflux disease does not merit an 
evaluation greater than the current 10 percent.  Basically, 
the veteran has failed to put forth competent evidence of 
symptomatology so severe so as to warrant an evaluation of 30 
or 60 percent.  Id.  For example, there are no medical 
opinions or medical evidence of record otherwise that 
substantiate considerable or severe impairment of health.  
Specifically, the report from the November 1995 VA endoscopy 
reveals no evidence of esophagitis at that time and an 
examination revealed a normal stomach and duodenum.  Further, 
the examiner noted that as to the Nissen fundoplication 
procedure that had been conducted previously in 1993, the 
veteran's system post-surgery appeared intact.  Moreover, 
during the March 1997 VA endoscopy, in spite of the veteran's 
complaints of continued reflux and midepigastric pain, the 
examiner assessed overall a normal examination, status post 
fundoplication surgery. 

Additionally, VA outpatient records for treatment that 
extended from August 1997 to August 1998 disclose complaints 
of continued gastroesophageal reflux disease symptoms, 
including burning pain in the stomach and occasional left 
shoulder pain.  Also, the veteran stated that he could not 
tolerate the upper gastrointestinal testing without vomiting.  
Nonetheless, the veteran complaints have not resulted in 
clinical findings so as to support an evaluation above the 
current 10 percent.

The record reflects that the veteran failed to report for a 
scheduled examination in June 1999.  When a claimant fails to 
report for an examination scheduled in conjunction with an 
original compensation claim, the claim shall be rated based 
on  the evidence of record.  When the examination was 
scheduled in conjunction with a claim for increase, the claim 
shall be denied. 38 C.F.R. § 3.655.  

In any event, the veteran has not presented evidence of 
persistent epigastric distress, dysphagia, pyrosis, or 
ongoing regurgitation.  Id.  Although the veteran stated that 
he could not undergo testing without vomiting, he has not 
provided competent evidence of persistent and recurrent 
regurgitation.  Id.  Moreover, although the medical record 
dated in September 1997 reveals complaints of occasional left 
shoulder pain, it appears that such symptoms were related to 
issues involving the veteran's joints and were not associated 
with his gastroesophageal reflux disease.  During that period 
of time, the examiner noted no evidence of degenerative joint 
disease associated with the veteran's left shoulder 
complaints and did not relate such symptomatology to his 
gastroesophageal reflux disease.

In any event, an occasional pain in the shoulder area does 
not rise to the level of considerable impairment of health 
required for the next higher evaluation under Diagnostic Code 
7346.  Id.  Further, the veteran's complaints related to his 
right shoulder are directly related to an injury, as noted in 
medical records dated in January 1998.  Thus, such pathology 
does not support an increased evaluation for the veteran's 
gastroesophageal reflux disease.

Therefore, in light of the above, the veteran's claim must 
fail in that he has not submitted competent evidence so as to 
warrant an evaluation above the current 10 percent for his 
gastroesophageal reflux disease.  Moreover, the veteran in 
this case has not shown evidence of the requisite degree of 
medical training and knowledge so as to render his own 
assertions as to diagnosis or severity of disability 
competent.  This issue is one that involves medical 
diagnosis, which requires that the veteran offer competent 
medical evidence in support of his claim.  In this regard, 
his statements to the effect that his disability merits an 
increased evaluation based on pathology associated with his 
gastroesophageal reflux disease do not constitute competent 
medical opinions in support of an evaluation over and above 
the current 10 percent.  Murphy v. Derwinski, 1 Vet. App. 78, 
81 (1990).  Therefore, in this respect as well, the veteran's 
gastroesophageal reflux disease disability does not merit an 
increased evaluation.  

In sum, the Board has considered all potential applicable 
regulations and laws relevant to the veteran's assertions and 
issues raised in the record, and based on the foregoing 
reasons and bases, the evidence preponderates against the 
veteran's claim of entitlement to an evaluation in excess of 
10 percent for his gastroesophageal reflux disease.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).


ORDER

Entitlement to an evaluation in excess of 10 percent for 
gastroesophageal reflux disease is denied.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals



 

